Citation Nr: 1008137	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-07 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran had active service from April 1951 to April 1953.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court) by way of 
a December 2009 Order of the Court.  By that Order the Court 
granted a December 2009 Joint Motion (Joint Motion) by the 
Veteran and Secretary of VA (the parties) for Partial Remand.  
Thereby, the Court vacated a July 2009 Board decision to the 
extent that decision denied a disability rating in excess of 
70 percent for PTSD; and remanded the case to the Board for 
actions consistent with the Joint Motion.  

Previously, this matter came before the Board on appeal from 
a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied a claim for a disability rating in excess of 50 
percent for PTSD.  The Veteran appealed that denial to the 
Board, which in a July 2009 decision granted a 70 percent 
disability rating.  The Veteran appealed that Board decision 
to the Court, which issued the Order discussed above.

The Board has advanced this appeal on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The objective medical evidence is in relative equipoise as to 
whether the Veteran's PTSD caused total occupational and 
social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
schedular criteria are met for a disability rating of 100 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence. Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Given the favorable disposition of that claim, any possible 
deficiencies in the duty to notify and to assist with respect 
to the current appellate review of the claim constitute 
harmless error and will not prejudice the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

If a veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has 
already been established, such as here, then the primary 
concern is the present level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (finding staged ratings appropriate also 
in cases where the appeal was not as to the initial rating 
assigned after service connection is established).  Thus, in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record.  

The Veteran's statements and testimony describing the 
symptoms of his service-connected PTSD is deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

Currently, the Veteran's PTSD is assigned a disability rating 
of 70 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, reflecting service connection for PTSD.  According to 
38 C.F.R. § 4.126(a), a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2009).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  The 
Veteran's PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that code, pursuant to the general rating 
formula, a 70 percent evaluation is warranted if evidence 
shows occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

A 100 percent evaluation is warranted if evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).   

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows that GAF scores have been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The following applies regarding GAF scores relevant to this 
case:

A GAF score of from 31 to 40 represents some impairment 
in reality testing or communication or major impairment 
in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  These symptoms 
include speech which is at times illogical, obscure, or 
irrelevant; a person who is depressed and avoids 
friends, neglects family, and is unable to work.

A GAF score from 41 to 50 is defined as serious symptoms 
or any serious impairment in social, occupational, or 
school functioning.

DSM- IV.

On evaluating the condition of service-connected disability, 
if it is not possible to separate the effects of a service-
connected condition from that of a nonservice-connected 
condition, then 38 C.F.R. § 3.102 requires that reasonable 
doubt be resolved in the Veteran's favor; that is, any such 
ambiguity as to the origin of such signs and symptoms shall 
be attributed to the service-connected disability. Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 
52,698 (1996)).  

Thus, in this case, if any symptoms cannot be distinguished 
as between service-connected and nonservice-connected 
psychiatric symptomatology, the Board will consider both as 
service connected disability.  Id.  In this regard, notably, 
in the June 2004 and March 2005 VA medical examination 
reports and in various VA treatment records, examiners and 
providers have stated that it was difficult to distinguish 
between psychiatric symptoms of the Veteran's PTSD and of his 
dementia.  Thus, below these will be considered all together 
in evaluating the severity of the Veteran's service-connected 
PTSD.

The medical evidence material to the claim on appeal is 
contained in the reports of VA examinations in June 2004 and 
March 2005; various VA treatment reports dated from 2003 
through December 2005; and the report of a VA field 
examination in January 2006.

VA treatment records in 2003 include diagnoses of depression 
and dementia.  These records include GAF scores generally 
ranging from 45 to 50, and one GAF score of 40 in February 
2003.  The Veteran underwent a period of hospitalization for 
depression from January 2003 to February 2003.  The stated 
reason for admission was that the Veteran was suicidal.  
During hospitalization the treatment providers diagnosed 
dementia, not otherwise specified, and major depressive 
disorder, recurrent.  The treatment providers estimated a GAF 
score of 40. 

The report of a June 2004 VA examination shows that on mental 
status examination the Veteran was neatly and cleanly 
dressed, and demonstrated good personal hygiene.  He was 
pleasant and cooperative to the best of his ability.  His 
mood was anxious and dysphoric and his affect was flat.  He 
was preoccupied with combat experiences and his current 
limitations.  His thought processes were within normal 
limits, and there was no evidence of delusions or 
hallucinations.  He had good eye contact, with no 
inappropriate behavior.  He denied any current suicidal or 
homicidal ideation.  Due to dementia related symptomatology, 
he required assistance in maintaining his personal hygiene 
and performing activities of daily living.  The Veteran 
showed a flattened affect with evidence of memory impairment, 
and his speech was linear and coherent.  The Veteran was 
alert, but not oriented. 

The examination report concluded with a diagnosis of PTSD, 
chronic; dementia, most likely of the Alzheimer's type with 
late onset.  The examiner recorded a GAF score of 50.  The 
examiner concluded it was difficult to determine how much of 
the Veteran's behavior disturbance was due to PTSD, and how 
much was due to his dementia. The examiner indicated that the 
dementia would make the Veteran become less well defended 
against symptoms of PTSD; and that the Veteran was largely 
dependent on his wife for his self care.  The examiner 
estimated that the Veteran's PTSD fell into the moderate 
range of severity; that he was alert, but not oriented; and 
that he demonstrated significant cognitive impairment related 
to his dementia.  The examiner estimated the Veteran's 
prognosis to be poor, and unlikely to show any significant 
improvement. 

A subsequent treatment record in December 2004 shows that the 
Veteran's memory was reported to be worse, and the Veteran 
appeared disoriented.  At that time the provider estimated a 
GAF score of 50.

During a March 2005 VA examination, the Veteran's wife 
reported that the Veteran had had a significant decline in 
his cognitive abilities, and that the Veteran was very 
irritable and he had mood swings with impaired impulse 
control.  She reported that the Veteran was up most of the 
night wandering around the house, and she was having a harder 
time dealing with his behavior.  She was managing the 
Veteran's medications and funds, as well as having to remind 
the Veteran to bathe and do other activities of daily living.  
The Veteran's wife reported that he often feels depressed and 
that he often cries.

On mental status examination, the Veteran did not recognize 
the examiner, who had examined the Veteran at the June 2004 
VA examination.  Mood was dysphoric and affect was flat.  
Thought content and processes were within normal limits, and 
there was no evidence of suicidal or homicidal ideation.  
With assistance of his wife, the Veteran was able to maintain 
personal hygiene and perform activities of daily living.  He 
was alert but not fully oriented.  He thought that the 
present date was in May 1905, and that he had been married 
for 41 years instead of the factually accurate 32 years.  He 
also forgot how many children he had.  The examiner opined 
that there was evidence of gross memory loss and that the 
Veteran's dementia-related condition had significantly 
progressed since the last examination.  The Veteran offered 
very little spontaneous speech, but did make effort to answer 
questions.

The examiner assessed that it was very difficult to determine 
the exact psychiatric presentation due to the progressive 
dementia; and that therefore, he could not determine the 
current severity of the PTSD symptoms.  After examination the 
report contains an Axis I diagnosis of PTSD, chronic; 
dementia most likely of Alzheimer's type with late onset.  
The GAF score was currently 45.

The examiner noted that a VA Form 21-2507 indicated that the 
Veteran was unable to care for himself and function on his 
own due to his service-connected PTSD.  The examiner opined 
that it was, however, impossible to reach that conclusion due 
to the comorbid dementia; and that it was more likely the 
case that the Veteran was unable to care for himself because 
of the dementia.  The examiner noted that the Veteran had 
significant memory loss and impairment, and was not fully 
oriented; and was dependent on his wife to manage the 
Veteran's finances, driving, and medications.

The examiner opined indicating that the dementia had 
progressed and his cognitive functioning had significantly 
declined since the June 2004 VA examination.  The examiner 
opined that due to the comorbidity of progressing dementia, 
it was impossible to determine the severity of the PTSD 
alone.

Subsequent VA medical treatment records reveal a consistent 
picture of an increase in the severity of symptoms due to the 
Veteran's psychiatric disability.  VA treatment records in 
February and March 2005 include psychiatric impressions of 
psychosis, not otherwise specified, dementia, and depression 
not otherwise specified.  These treatment records show that 
in April 2005 the Veteran reported having thoughts about 
dying or hurting.  Treatment records in June 2005 show that 
he had attempted to get out of a moving car.  Treatment 
records in June and December 2005 show that the Veteran began 
to report depressed and suicidal thoughts.  VA Treatment 
records in December 2005 show that the Veteran was unable to 
dress properly.  

The report of a VA field examination conducted in January 
2006 shows that at that time the Veteran was oriented as to 
place, but he had to think for a while before correctly 
telling the interviewer the date and day of the week.  His 
speech was rambling and inappropriate, and the Veteran was 
often confused.  He was prone to mood swings and loud 
outbursts.  The examiner noted that the Veteran's wife was 
afraid of the Veteran and thus slept with the door to her 
room locked.  She had removed all firearms from the house.  
The examiner noted that the Veteran reportedly engaged in 
bizarre behavior such as taking VCRs (video cassette 
recorders) apart; then getting new ones and using them for a 
while; and then taking them apart for no reason, thereby 
destroying each of them in the process.  The examiner noted 
that the Veteran had no employment or training history due to 
his poor mental health.  His relationships with other people 
were strained because of his bizarre and sometimes 
threatening behavior.

There are opinions discussed above to the effect that it was 
not possible to separate the effects of the service-connected 
psychiatric condition of PTSD from that of nonservice-
connected psychiatric symptomatology, primarily dementia; 
though there are also psychiatric diagnoses of major 
depressive disorder and psychosis, not otherwise specified.  
As it is not feasible to separate the effects of the overall 
psychiatric symptomatology, the Board is required to resolve 
any reasonable doubt in the Veteran's favor, in that any 
ambiguity as to the origin of any psychiatric signs and 
symptoms shall be attributed to the Veteran's service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  Thus, in 
this case, the Board has considered the overall psychiatric 
symptomatology in deciding the Veteran's claim on appeal.

In light of this guidance, on consideration of the Veteran's 
psychiatric condition overall, the Board finds that based on 
the foregoing, the objective medical evidence is in relative 
equipoise as to whether the Veteran's disability picture due 
to his service-connected psychiatric symptomatology meets or 
approximates the criteria for a disability rating of 100 
percent.  

The competent evidence shows that the Veteran's psychiatric 
disability is manifested by an ever increasing severity of 
symptoms, including a significant decline in cognitive 
abilities, gross memory loss, extreme irritability, mood 
swings with impaired impulse control, and significant 
impairment in orientation.  All of this has resulted in an 
inability to work, or to perform activities of daily living 
without assistance of his wife.  More recently there is 
evidence of a depressed state with suicidal thoughts, and an 
inability to even dress properly. 

While the Veteran does not exhibit the full basket and 
severity of symptoms identified in the schedular criteria for 
a 100 percent disability rating, the VA medical evidence 
showing a severity resulting in hospitalization, requirement 
of his wife in performing the activities of daily living, and 
other medical evidence as discussed above, tip the scale 
toward the finding that the Veteran's service-connected PTSD 
so impacts his social and industrial ability as to warrant a 
100 percent rating throughout the period since he submitted 
his claim for increase.

The medical records show that the Veteran was hospitalized 
from January 2003 to February 2003, when the provider 
estimated a GAF score of 40, reflecting some impairment in 
reality testing or communication or major impairment in 
several areas.  DSM- IV.  Other GAF scores recorded, ranging 
from 45 to 50, also reflect serious impairment.  Id.  The 
most recent evidence, from the January 2006 VA field 
examination, contains evidence of severe psychiatric 
impairment including bizarre behavior, inappropriate rambling 
speech, and of confusion and outbursts. 

All of this results in a disability picture productive of a 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the evidence reflects an overall 
disability picture that most closely approximates the 
criteria for a 100 percent rating. 38 C.F.R. § 4.7.  Although 
the evidence does not demonstrate that the Veteran has all of 
the symptoms listed for the 100 percent rating, it is not 
required.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(rating criteria provide guidance as to the severity of 
symptoms contemplated for each rating; they are not all- 
encompassing or an exhaustive list).  Accordingly, resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the evidence supports a 100 percent disability rating for 
PTSD.  38 C.F.R. § 4.3.

On review of the record, and after giving the Veteran the 
benefit of the doubt, the objective medical evidence is at 
least in equipoise as to whether the Veteran's service-
connected PTSD results in symptomatology productive of total 
occupational and social impairment.  Therefore, after 
resolving any reasonable doubt remaining in favor of the 
Veteran, and comparing the Veteran's symptoms to the 
provisions of the Rating Schedule, for the reasons discussed 
above, the criteria for a 100 percent rating for PTSD, are 
more nearly approximated.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009). 


ORDER

A 100 percent rating is granted for PTSD for the entire 
appeal period, subject to the controlling regulations 
governing the payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


